Corporate Profile CAE is a world leader in providing simulation and modelling technologies and integrated training solutions for the civil aviation industry and defence forces around the globe. With annual revenues exceeding C$1.5 billion, CAE employs more than 7,000 people at more than 100 sites and training locations in more than 20 countries. We have the largest installed base of civil and military full-flight simulators and training devices. Through our global network of 29 civil aviation and military training centres, we train more than 75,000 crewmembers yearly. We also offer modelling and simulation software to various market segments and, through CAEs professional services division, we assist customers with a wide range of simulation-based needs. www.cae.com Financial Highlights (amounts in millions, except per share amounts) 2009 2008 Operating results Continuing operations Revenue 1,662.2 1,423.6 Earnings 202.2 163.4 Net earnings 201.1 151.3 Backlog 3,181.8 2,899.9 Financial position Net cash provided by continuing operating activities 194.4 257.0 Capital expenditures 203.7 189.5 Total assets 2,665.8 2,243.2 Total long term debt, net of cash 285.1 124.1 Per share Earnings from continuing operations 0.79 0.64 Net earnings (basic) 0.79 0.60 Dividends 0.12 0.04 Shareholders equity 4.70 3.71 CAE Annual Report 2010 | 1 4 | CAE Annual Report 2010 Chairmans Message Your company performed well in difficult markets in fiscal year 2010. Geographical diversification and revenue balance among our operating segments allowed the company to end the year with a healthy financial position, and well-positioned to continue to pursue our growth objectives. At mid-year, we appointed a new Chief Executive Officer, Marc Parent, upon the retirement of Robert E. Brown. On behalf of the Board of Directors, I hasten to acknowledge Mr. Browns significant contribution to CAE during the past five years. He led and executed the strategic changes that have produced a healthy portfolio of products and services in the right markets. Marc Parent, who joined the company in 2005, has an intimate knowledge of CAEs operations and a proven performance record. Mr. Parent served most recently as Executive Vice President and Chief Operating Officer and joined the Board of Directors in November 2008. He is an outstanding leader and we are confident that he will continue to lead CAE to new levels of success. On behalf of the Board, we are pleased with the direction of the company and with the tangible results to date from the execution of major corporate initiatives. One of our tasks is to ensure that executive and management compensation is fully aligned with the interests of shareholders. In this regard, CAE is proud to have received from Korn Ferry and Les Affaires an Excellence in Corporate Governance award for our compensation policies and programs. On behalf of our shareholders, I would like to thank all CAE employees for their contribution to the companys development. The CAE brand is stronger for your efforts. Lynton R. Wilson Chairman of the Board CAE Annual Report 2010 | 5 6 | CAE Annual Report 2010 Message to Shareholders CAE performed well in fiscal year 2010 despite a very difficult civil aviation market and we are emerging gradually from the downturn with a unique global position in civil aviation, continued growth prospects in defence and a solid financial base. Our total revenue reached $1.53 billion compared to $1.66 billion generated a year ago. Contributing to this result was the continued double-digit growth we achieved in our defence segments, which helped to offset the impacts of the economic downturn and the contraction of the civil aviation market. This past year was challenging but it gave us the opportunity to test the merits of our diversification strategy. Taken together with the measures we took to improve and align our cost base, we demonstrated the resiliency of CAEs business model. Our consolidated net earnings, including a restructuring charge of $34.1 million, were $144.5 million compared to $201.1 million in fiscal year 2009. We maintained our lead in a competitive market and continued to have a solid backlog of $3.0 billion. Our overall performance in fiscal year 2010 provided more evidence of how CAE has become less vulnerable to the cyclicality of new civil aircraft deliveries, with about two-thirds of our civil market activities now involved in the provision of training and services, which depends more on the vast installed base of commercial, business and general aircraft worldwide. In terms of our diversification by industry sector, more than half of our revenue was derived from defence products and services, and from a geographic standpoint, about one-third of our revenue was generated in high growth markets such as Asia, the Middle East and South America, which continued to exhibit strong demand for our products and services during the downturn. These results demonstrate the sound balance we have achieved in our overall business mix and validate our diversification strategy. Highlights In defence, we concluded the year with a strong fourth quarter that increased total orders to $969.1 million. We signed contracts during the year with the defence forces of 21 nations, including a multi-year $250 million contract in support of Canadas CH-147 Chinook helicopter training requirements. We also signed contracts to upgrade the helicopter simulators and expand training services at CAEs Medium Support Helicopter Aircrew Training Facility in the U.K. for both the Royal Air Force and Royal Netherlands Air Force. As well, we continued to demonstrate our global leadership in providing C-130 training systems and services by expanding our C-130 training centre in Tampa, Florida and winning contracts to support the Indian Air Force, U.S. Air Force Special Operations Command and several other militaries. These contracts increase our recurring revenue and provide long-term stability for CAE. In civil aerospace, we maintained our leadership in a difficult and competitive environment. We sold 20 full-flight simulators, mainly to customers in Asia and the Middle East and we maintained more than a 70% share of the competed market. We further developed our relationships with aircraft manufacturers, a prime example being the selection of CAE by Bombardier to support CAE Annual Report 2010 | 7 in the design, integration and development of the CSeries aircraft program, and in the aircrafts entry-into-service training program. In training and services, we booked orders during the year with an expected value of $351 million, including a contract from the U.S. Federal Aviation Administration, which selected CAE to train its own pilots under a new five-year agreement. As well, we reached an important milestone with our first Multi-crew Pilot License beta program with a contract from AirAsia. Demand for training and services in the emerging markets continued to be strong and we signed a ten-year contract renewal to train LAN pilots at our Santiago training centre. We generated solid margins in our overall Civil business despite lower utilization in our training centres and lower revenue from the sale of products. We made more progress during the year to further diversify CAE for long-term sustainable growth by leveraging our core capabilities of modelling, simulation and training into New Core Markets, including healthcare and mining. We made a number of small acquisitions to develop our capabilities in the healthcare field by providing us with subject matter expertise, products and distribution channels. On the mining sector front, following the end of the fiscal year, we advanced our entry into mine simulation and optimization through the acquisition of Datamine, a company with proven expertise and global customer reach. Similar to civil aviation and defence, these new market sectors have mission-critical needs for safety and efficiency and CAE is already helping to address them. We are 7,000 people strong and the world is our market. Outlook For CAE overall, we are increasingly optimistic about the future. Patience will still be required as the civil aerospace market works its way back from a deep downturn but recovery is now clearly underway. The effects of the civil aviation downturn experienced last year, particularly in terms of market pressure on pricing, as well as the lower production volume, will continue to affect us in fiscal year 2011 as we work our way through our products backlog. However, higher volumes and margins in training and services should provide some relief. Ultimately, we believe that when the civil aviation market fully recovers, our combined Civil business can achieve similar levels of performance as it did during the last market up-cycle. We expect our Defence business to continue to deliver solid growth and profitability. Government spending constraints are a factor for all defence companies, but the cost efficiency and effectiveness of simulation-based training make CAEs solutions even more relevant. As well, we specialize in training systems for aircraft types that are germane to national security in a world of persistent low-intensity conflicts. Our backlog is strong and the underlying drivers for more simulation-based training in defence, along with a healthy pipeline of opportunities for the outsourcing of training and maintenance services, give us reason to believe our growth in this area is sustainable over the long-term. From a geographic perspective, our strong local presence in emerging markets such as Southeast Asia, the Indian sub-continent, the Middle East and South America will remain an important source of stability and a growth driver 8 | CAE Annual Report 2010 for CAE. Among many initiatives, we are strengthening our presence in India with a joint venture helicopter training centre in Bangalore, which will be operational during the 2010 calendar year. Our New Core Markets, even though still at an early stage, give us another reason for our optimism. There is large market potential and we expect these new business endeavours to become material parts of CAE in the future. Our firm commitment to innovation and research and development helps to ensure our market leadership. This fiscal year we embarked on a $714 million, five-year R&D investment plan to expand our current technologies, develop new ones and increase our capabilities beyond training. The launch of our CAE 3000 Series family of helicopter mission trainers, funded under our R&D program, is a tangible example of our innovation. We are also planning investments over a seven-year period of up to $274 million in R&D to support our entry in our New Core Markets. Through several years of strong performance and prudent capital management, we have a healthy balance sheet and the means to support our growth. In addition to our ongoing R&D investments and strategic investments in New Core Markets, we continue to seek opportunities to acquire businesses that complement our ability to serve customers in our different markets. Taking all of these factors into account, we believe CAE is in a good position to prosper in the years ahead as the civil aviation market recovery takes hold, as our defence business continues to produce strong results, and as we continue growing our New Core Markets. Acknowledgements It is a privilege and an honour for me to lead CAE and follow in the footsteps of Robert E. Brown, an outstanding mentor, who retired from CAE on September 30, 2009. I am very proud of this company and its history of innovation and technology breakthroughs. From its Canadian base in Montreal, CAE has spread its wings to 23 countries in every continent except Antarctica, with customers in 100 countries. We have expanded from the civil aircraft market into defence and are now positioning ourselves for further diversification into new industry sectors where our knowledge and rigour can make a difference in safety and efficiency. The CAE brand is admired globally, a powerful calling card throughout the world. The company has credibility in all segments of aviation, a depth and breadth of expertise that is unmatched in the industry. Most important of all, customers think highly of CAE. The company is known for world-class training tools, delivered by the best people. Our brand is our people. They have made CAE the industry leader it is today and our more than 7,000 employees will drive its future success. By listening, adapting and tailoring solutions to meet customer needs, they make our brand stronger. In closing, I take this opportunity to thank the members of the CAE team around the world for their dedication and service to the company. I wish to acknowledge the governments of Canada and Québec for partnering with CAE in our long-term R&D initiatives. My thanks also to our Board of Directors for their support and counsel and to our shareholders for their confidence in CAE. Marc Parent President and Chief Executive Officer CAE Annual Report 2010 | 9 Defence CAE Annual Report 2010 | 11 CAE Annual Report 2010 | 13 Defence CAE Annual Report 2010 | 15 Civil CAE Annual Report 2010 | 17 Civil CAE Annual Report 2010 | 19 Civil CAE Annual Report 2010 | 21 New Core Markets CAE is proud of its leadership in providing modelling and simulation-based solutions to a global customer base in the defence and aerospace markets. While continuing to grow in these markets, we believe there are growth opportunities in other industry sectors where our expertise is most relevant. CAE has spent considerable time analyzing and gaining insight into new vertical markets where modelling, simulation and technical training expertise can be applied with compelling results. Three target sectors show the best promise: healthcare, mining and energy. Decisions were guided by 6 criteria  The required solution is mission-critical  Safety is imperative, with little margin for error  Cost of training on real equipment is very high  Task complexity is very high, the more complex the more attractive  Market size easily compensates the price of entry  Opportunity for CAE to establish a leadership position Market penetration and growth strategy  Partnerships  Acquisitions  Strong R&D commitment  Leveraging CAE brand and leadership CAE is determined to achieve the same level of excellence in these new markets as in our current markets. To this end, we are investing up to $274 million in new R&D over the next seven years to support our market penetration and growth strategy. The Québec government has agreed to participate with up to $100 million in contribution. 3 target sectors Healthcare CAE Healthcare is applying CAEs training, simulation and modelling expertise as well as best practices from aviation to the healthcare industry in order to improve patient safety and increase efficiency. Mining CAE brings unique expertise to the mining industry in large database management, scenario simulation and technical training. CAE plans to introduce simulation-based mine planning, scheduling and training in an industry where safety is paramount and task complexity is very high. Energy CAE will offer modelling and simulation-based solutions designed for the energy industry, aimed at production, distribution and marketing. CAE Annual Report 2010 | 23 Social Responsibility CAE Annual Report 2010 | 25 Social Responsibility 26 | CAE Annual Report 2010 1 . HIGHLIGHTS 29 2 . INTRODUCTION 32 3 . ABOUT CAE 33 3.1 Who we are 33 3.2 Our vision 33 3.3 Our strategy and value proposition 33 3.4 Our capability to execute strategy and deliver results 35 3.5 Our operations 35 3.6 Foreign exchange 40 3.7 Non-GAAP and other financial measures 41 4 . CONSOLIDATED RESULTS 43 4.1 Results of our operations  fourth quarter of fiscal 2010 43 4.2 Results of our operations  fiscal 2010 44 4.3 Restructuring 45 4.4 Results of our operations  fiscal 2009 versus fiscal 2008 45 4.5 Consolidated orders and backlog 46 5 . RESULTS BY SEGMENT 46 5.1 Civil segments 47 5.2 Military segments 50 6 . CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 52 6.1 Consolidated cash movements 53 6.2 Sources of liquidity 53 6.3 Government cost-sharing 54 6.4 Contractual obligations 55 7 . CONSOLIDATED FINANCIAL POSITION 55 7.1 Consolidated capital employed 55 7.2 Variable interest entities 56 7.3 Off balance sheet arrangements 57 7.4 Financial instruments 58 8 . ACQUISITIONS, BUSINESS COMBINATIONS AND DIVESTITURES 60 8.1 Acquisitions 60 9 . BUSINESS RISK AND UNCERTAINTY 61 9.1 Risks relating to the industry 61 9.2 Risks relating to the Company 62 9.3 Risks relating to the market 64 10 . CHANGES IN ACCOUNTING POLICIES 65 10.1 Significant changes in accounting policies  fiscal 2010 65 10.2 Future changes in accounting standards 66 10.3 Critical accounting estimates 73 11 . SUBSEQUENT EVENTS 76 12 . CONTROLS AND PROCEDURES 76 12.1 Evaluation of disclosure controls and procedures 76 12.2 Internal control over financial reporting 76 13 . OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 76 14 . ADDITIONAL INFORMATION 76 15 . SELECTED FINANCIAL INFORMATION 77 28 | CAE Annual Report 2010 Managements Discussion and Analysis Managements Discussion and Analysis for the fourth quarter and year ended March31,2010 1. HIGHLIGHTS FINANCIAL FOURTH QUARTER OF FISCAL 2010 Higher revenue over last quarter and lower revenue year over year - Consolidated revenue was $395.9million this quarter, $13.0million or 3% higher than last quarter and $42.9million or 10% lower than the same quarter last year. Net earnings and diluted earnings per share were higher than last quarter and lower year over year - Net earnings were $40.5million (or $0.16 per share) this quarter, compared to $37.7million (or $0.15 per share) last quarter, representing an increase of $2.8million or 7%, and compared to $52.7million (or $0.21 per share) in the fourth quarter of last year, representing a decrease of $12.2million or 23%; - A restructuring charge of $1.9 million was booked this quarter, compared to $3.9 million last quarter and nil in the fourth quarter of last year. Excluding the restructuring charge, earnings from continuing operations were $42.3 million this quarter (or $0.16 per share) and $40.3 million (or $0.16 per share) last quarter. Positive free cash flow 1 at $114.9million - Net cash provided by continuing operations was $148.7million this quarter, compared to $21.8million last quarter and $71.8million in the fourth quarter of last year; - Maintenance capital expenditures and other assets were $26.2million this quarter, compared to $14.2million last quarter and $29.8million in the fourth quarter of last year; - Cash dividends were $7.6 million this quarter, last quarter and in the fourth quarter of last year. FISCAL 2010 Lower revenue year over year - Consolidated revenue was $1,526.3million this year, $135.9million or 8% lower than last year. Lower net earnings and diluted earnings per share - Net earnings were $144.5million (or $0.56 per share) this year, compared to $201.1million (or $0.79 per share) last year, representing a decrease of $56.6million or 28%; - A restructuring charge of $34.1 million was booked this year compared to nil last year. Excluding the restructuring charge, earnings from continuing operations were $168.6 million (or $0.66 per share). Positive free cash flow at $179.0million - Net cash provided by continuing operations was $267.0million this year, compared to $194.4million last year; - Maintenance capital expenditures and other assets were $66.5million this year, compared to $60.2million last year; - Cash dividends were $30.3million this year, compared to $29.6million last year. Capital employed 1 ending at $1,335.6 million - Capital employed decreased by $147.3million or 10% this year; - Property, plant and equipment decreased by $155.2million; - Non-cash working capital increased by $20.0million in fiscal 2010, ending at negative $40.4million; - Net debt 1 decreased by $105.3million this year, ending at $179.8million. ORDERS 1 - The book-to-sales ratio for the quarter was 1.59x (combined civil was 1.11x and combined military was 1.98x). The ratio for the last 12 months was 1.03x (combined civil was 0.84x and combined military was 1.20x); - Total order intake was $1,574.9million, down 19% over last year; - Total backlog 1 was $3,042.8million as at March31,2010, 4% lower than last year. Training & Services/Civil obtained contracts expected at $351.2 million - Signed a contract with sponsoring airline AirAsia for our first Multi-crew Pilot License (MPL) beta program that will adhere to new performance-based Approved Training Organization (ATO) certification requirements developed by Transport Canada and based on International Civil Aviation Organization (ICAO) guidelines. Graduates of our first MPL beta program are expected to enter the initial operating experience (IOE) program to become A320 First Officers with AirAsia; - Signed a contract with the Kingdom of Saudi Arabia to deliver a CAE Flightscape flight recorder and analysis laboratory; - Extended our training service agreement with Brussels Airlines through calendar 2012 on an exclusive basis for AVRO, A320, A330 and B737-300 simulator training; 1 Non-GAAP measure (see Section 3.7). CAE Annual Report 2010 | 29 Management’s Discussion and Analysis - Awarded by the Federal Aviation Administration (FAA) a Multiple Award for General Aviation and Business Aircraft Pilot Training for five years; - Signed LAN Airlines to a ten-year contract renewal for B767 training at our Santiago training centre; - Signed training service contracts or extensions with existing customers at Emirates-CAE Flight Training (ECFT) in Dubai. Clients include AMAC Aerospace, Falcon Aviation Services, Jet Aviation, Kingfisher Airlines, MSC Aviation and Transaero Airlines; - Signed a ten-year agreement with Air Transat to provide dry lease training for its A310 and A330 fleet at our Montreal training centre; - Signed a contract to provide wet initial training to 28 CRJ200 crews from Volga Avia Express at our Madrid training centre; - Signed contracts with Air Astana, Wind Rose Aviation Company and Avianca. Simulation Products/Civil won $254.6 million of orders including a total of 20 full-flight simulators (FFSs) CAE 5000 Series A320 FFSs - Two to Bahrain Mumtalakat Holding Company (Mumtalakat).
